Cooper, J.,
delivered the opinion of. the court.
Cox recovered a judgment before a ' magistrate against G. W. Telford and D. K. Self, which was stayed by E. H. West. Execution issued thereon, upon which *299the sheriff made return that he had levied on certain personal property described, without staling whose property, and that a sale was prevented by the service of an injunction on him, forbidding the sale, issued from the chancery court at Jonesboro, in the case of D. K. Self v. Telford Manufacturing Company et al. An alias execution issued, which was returned by order of the plaintiff. A pluries execution was levied by the sheriff on land as the property of Telford. The papers were thereupon returned to the circuit court for the condemnation of the land, and a judgment of condemnation was rendered. Afterwards, at the same term, Telford moved the court to set aside the judgment, and refuse to condemn the land, because the return on the original execution showed a satisfaction by the levy on sufficient personalty, and therefore the pluries ■ft,. fa. was improperly issued. The court overruled the motion, and Telford appealed.
Treating the levy as being' on the property of Telford, which the appellant’s argument assumes, it does not follow that it was a satisfaction of the execution. Eor neither its value nor the extent of Telford’s interest therein appears (Fuller v. Watkins, 11 Heis., 489), and it does, appear that the sale was enjoined by a bill in chancery. If the bill be filed by the debtor himself) it.seems to be conceded by our cases that the injunction would operate like a supersedeas, and release the, levy: Overton v. Perkins, M. & Y., 367; Reece v. Parczyck, 9 Lea, 328, 333; McCamy v. Lawson, 3 Head, 256. The reason is that it would ruin both debtor and creditor if the *300sheriff should be required to hold the goods to the termination of an injunction bill in chancery. The same reason, it is obvious, would equally apply if the injunction be sued out at the instance of a third person. And our cases so hold in effect: Murphy v. Partee, 7 Baxt., 373, which virtually overrules Hume v. Hough, 5 Heis., 708. And see Tucker v. Pruett, 4 Yer., 553. The levy is annulled by the mandate of the law: Fry v. Manlove, 1 Baxt., 256. Of course, if the levy was on the property of Self, the injunction would operate a release, and the appellant could not claim a satisfaction of the judgment.
Affirm the judgment.